Opinion issued January 30, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00763-CV
                           ———————————
         HARCHARAN NARANG AND RANJIT KAUR, Appellants
                                        V.
                            DAVID TANG, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1110096


                         MEMORANDUM OPINION

      Appellants, Harcharan Narang and Ranjit Kaur, have filed a motion to dismiss

this appeal. More than ten days have passed since the filing of the motion, and no

party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued
in this appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                         2